 FIVE STAR AIR FREIGHT CORP.275Five Star Air Freight Corporation and Local 161,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Case 4-CA-10618March 25, 1981DECISION AND ORDEROn November 4, 1980, Administrative LawJudge Arline Pacht issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed an answering brief in support of theDecision of the Administrative Law Judge and inresponse to the Respondent's exceptions and brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,land conclusions of the Administrative LawJudge and to adopt her recommended Order, asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Five Star Air Freight, Essington, Pennsylvania, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing her find-ings. The Administrative Law Judge's Decision contains inadvertenterrors noted herein as follows: (1) in sec. II,C, p. 6, 1. 5, she refers to theseparation from employment of Charlier and Armstrong as July 24. How-ever, as she finds elsewhere in the Decision, the record indicates theywere advised of their separations on October 24, (2) in sec. IIB, p. 4. I.7, she refers to October 19, 1980, as the date the employees went tolunch at a nearby restaurant. The record reveals this luncheon occurredon October 19, 1979.In determining that the discharges of Charlier and Armstrong violatedSec. 8(a)(3), the Administrative Law Judge relied on the principles ofWright Line, Inc., 251 NLRB 1083 (1980), but concluded that the assertedlegitimate reasons for selecting Charlier and Armstrong were pretextual,i.e., specious, and thus nonexistent. In such cases, Member Jenkins con-siders Wright Line, which is designed to separate the weight and effectsof two genuine motives for a discharge, one lawful and one unlawful, isof little use, since only the unlawful motive is genuine.2 In her Order, the Administrative Law Judge uses the narrow cease-and-desist language, "In any like or related manner." However, in thenotice, she uses the broad language of "in any other manner." We shallmodify the recommended Order to contain the "in any other manner"language in the pertinent provision, as the Respondent has engaged forthe second time in a 2-year period in extensive unfair labor practices andthus, has shown a proclivity to violate the Act and a general disregardfor the employees' fundamental statutory rights. Hickmott Foods. Inc.. 242NLRB 1357 (1979).255 NLRB No. 46Substitute the following for paragraph (c):"(c) In any other manner interfering with, re-straining, or coercing its employees in the exerciseof their rights under Section 7 of the Act."DECISIONSTATEMENT OF THE CASEARLINE PACHT, Administrative Law Judge: Uponcharges filed against Five Star Air Freight Corporation(hereinafter called Respondent), the General Counselissued a complaint as amended on July 22, 1980, allegingthat Respondent unlawfully discharged employees Mar-jorie Charlier and Susan Armstrong and engaged in aseries of reprisals against two other employees, JanetPatterson and Doris Cornish, who were reinstated pursu-ant to a prior order, in violation of Section 8(aXI) and(3) of the National Labor Relations Act (hereinaftercalled the Act). Respondent filed timely answers denyingthe allegations in the complaints.Thereafter, on August 4 and 5, 1980, a hearing washeld before me in Philadelphia, Pennsylvania, at whichtime all parties were given an opportunity to examineand cross-examine witnesses.Based on the entire record in this case,' including thetestimony of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a corporation in the business of forward-ing air freight, maintains a facility in Essington, Pennsyl-vania. During the past year, Respondent grossed rev-enues in excess of 500,000 and purchased goods valuedin excess of 50,000 directly from points located outsidethe Commonwealth of Pennsylvania. Accordingly, uponthe foregoing facts, I find, as admitted in the answer,that Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDThe Charging Party Union (hereafter referred to asthe Union) is a labor organization within the meaning ofSection 2(5) of the Act.I After the close of the hearing, the General Counsel moved to correctthe official transcript. Respondent opposed the motion only insofar as itrelated to two items: the substitution of "20" for "22" after the word Oc-tober on p. 265, and the exchange of the words "accounts receivable"and "accounts payable" on p. 305. It is clear from the entire record, thatthese and other unopposed requested changes would accord with whatthe witnesses may have intended to state. However, I find no evidence inextra-record sources including my own notes and personal recollectionwhich would show that the transcript did not accurately reflect thewords of the various witnesses, albeit misstated. Accordingly, the Gener-al Counsel's motion with respect to corrections on p. 25, 305, and 314which fall into the category of substantive changes is denied.The General Counsel also proposed certain revisions of the transcriptto correct errors where the court reporter inadvertently omitted or mis-spelled words. Since these changes are of a technical nature and were notopposed, they are approved. Accordingly, certain errors in the transcriptare hereby noted and corrected.FIVE STAR AIR FREIGHT CORP. 275 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE UNFAIR LABOR PRACTICESA. BackgroundRespondent's operation at its Essington, Pennsylvania,facility, is subdivided into various departments includingaccounts receivable, data processing, traffic, sales, andoperations, with a total work force of approximately 50to 55 employees, including supervisors.In July 1978, some of Respondent's employees soughtthe support of the Union in an effort to organize theplant. Approximately I month later, four key union pro-ponents were discharged. Proceedings before the Nation-al Labor Relations Board resulted in a Decision andOrder (245 NLRB 173) dated September 21, 1979, whichfound that the Company had engaged in a series ofunfair labor practices including unlawful threats to andinterrogation of employees and the discharge of theunion supporters. On or about October 13, the Boardnotice was posted on the company bulletin board an-nouncing, among other things, that the discharged em-ployees had to be offered reinstatement. Three of thefour accepted Respondent's offer of rehire.B. Renewed Union ActivityMarjorie Charlier was employed by Respondent as aC.O.D. clerk in the accounts receivable department onJuly 21, 1978. She played no role in the initial phase ofthe Union's campaign, and, although she received an au-thorization card, feigned ignorance when questionedabout the union by her then supervisor. However, afterthe discharge of the four employees mentioned above,Charlier maintained contact with the Union's businessrepresentative and spoke to fellow employees in defenseof the discharged workers when the occasion arose.Among the employees to whom Charlier could freely ex-press her prounion attitudes was Sue Armstrong, hiredinto the traffic department in September 1978. Admitted-ly, both Charlier and Armstrong were guarded in ex-pressing their views during the pendency of the unfairlabor practice proceeding.However, the promulgation of the Board notice em-boldened the women to engage in more overt organiza-tional efforts. Armstrong and Charlier began contactinga number of employees and collecting their addresses oncompany premises during working hours, explaining thatit was for a mailing annoucing a forthcoming unionmeeting and discussing with them the benefits of unionrepresentation. Two of the employees in her departmentto whom Armstrong spoke, Dawn Jardine and MarionGrisafi, expressed disinterest in the Union.Then, on October 19, 1980, some 15 to 20 employeeswent to lunch at a restaurant near the facility. At thattime, in response to a number of questions posed byChris Fahey, Charlier spoke of the advantages of union-ization, mentioning that higher wages were paid by othercompanies which were unionized. Armstrong also ex-pressed her support for the Union, stressing in particular,the security it could provide for unmarried persons likeherself who had no other source of income. Fahey indi-cated that she was not in favor of a union.Fahey returned to her office and, admittedly upset byher luncheon conversation, immediately told coworkerCass Majey that there were union grumblings again, andreviewed what Charlier and Armstrong had said inbehalf of the Union. Fahey could not recall whetherMaureen Cratty, then assistant personnel director2whosedesk was close by, was present during her conversationwith Majey. Cratty denied overhearing Fahey, suggest-ing that her desk radio which she plays at a highvolume, together with other office noises, might haveprevented her from hearing this or other conversationsabout union activity in the plant. Cratty acknowledgedthat she was friendly with both Fahey and Majey andchatted with them about personal matters during theday, but socialized only with Majey after working hours.C. The DischargesOf the three previously discharged employees who ac-cepted reinstatement, one was placed in the data process-ing department where a vacancy existed. However, inorder to make room for the two other returning employ-ees, Doris Cornish and Janet Patterson, Respondent de-termined it would have to terminate two current em-ployees whose rates of pay were comparable and whosejobs were similar to those previously performed by Cor-nish and Patterson.Dennis Gunn, vice president and general manager ofthe Company, took on the task of identifying an employ-ee for discharge from the accounts receivable departmentand asked Frank Siciliano, manager of the traffic depart-ment, to select someone from his staff. Gunn testifiedthat, approximately a week before the terminations actu-ally occurred, he asked Maureen Cratty for the person-nel folders of employees in accounts receivable. After re-viewing these files, Gunn stated that he picked Charlierfor discharge based on his assessment of her work evalu-ation, absentee record, and general attitude. In particular,Gunn referred to an incident which he said occurredearly in the year, when Siciliano had complained aboutseveral employees, including Charlier, presenting them-selves in his department and disrupting the work of hisstaff. He regarded Charlier's attitude, that this is themanner in which she conducted herself on the job, asless than satisfactory and characterized her work as me-diocre. He admitted paying little attention to the July1979 evaluation in her folder on which Marge McCarty,her immediate supervisor, gave her an outstanding ratingin 3 of 11 categories, and very good in 7 others. Severalcomments about the necessity to improve her attendancealso appeared in the file. Although he did not examinethe daily attendance cards in Charlier's folder and wasunaware that she had been hospitalized for 2 weeks inSeptember, he stated that he had a generalized view ofher absenteeism and that this was one of several adversefactors which figured in his selection process.Some 3 or 4 days prior to October 24, after he decidedthat Charlier would be terminated, Gunn testified that headvised Cratty of his choice and asked her to prepare alist documenting the absences of other employees in ac-2 Cratty was promoted to personnel manager in January 1980,__. FIVE STAR AIR FREIGHT CORP.277counts receivable so that he might compare their recordswith that of Charlier.3Cratty's recollection of the events surrounding Char-lier's selection is that she and Gunn reviewed the person-nel folders of accounts receivable employees together.At one point in the hearing, she testified that she andGunn mutually chose Charlier for discharge, and, at an-other time, stated that she was not advised that Charlieror Armstrong would be dismissed until October 23.In selecting an employee from the traffic departmentfor termination, Siciliano explained that he narrowed thenotice to three women in comparable positions: Arm-strong, Jardine, who was employed on the same day asArmstrong, and Grifasi, who was hired 6 months later.He ultimately selected Armstrong because she was un-married and had expressed some dissatisfaction with thesize of her last pay raise, whereas the other two womenwere married and therefore more likely to be contentwith incomes which supplemented those of their hus-bands. Siciliano reasoned from this that Armstrong wasless likely to be a long-term employee.At the end of the workday on Wednesday, July 24,Charlier and Armstrong were advised individually oftheir separations. Charlier vehemently protested, andasked Cratty and McCarty whether they were aware ofthe NLRB notice. Their response was that they were notattempting to prevent her from speaking about unionmatters.The following Monday, Janet Patterson stepped intothe job vacancy created by Charlier's dismissal, assumingduties which were in some respects different than theones she performed in the accounts payable departmentprior to her discharge.' Doris Cornish returned on No-vember 5 and was assigned to Armstrong's former posi-tion. In May 1980, Patterson voluntarily left Respond-ent's employ and was replaced with an inexperiencedtrainee.D. Alleged Retaliatory ActsJanet Brutchi, executive secretary to Respondent'spresident and vice president, testified that at midday onDecember 18, 1979, while performing some errands at ashopping center, she encountered Doris Cornish in a de-partment store dressed in blue jeans and a gold coat. Sus-picious because Respondent's employees do not wearjeans to work, Brutchi contacted Cornish's supervisor,Siciliano, who informed her that Cornish called in sickthat morning. After Brutchi reported this matter to Pet-tinelli, Cornish was denied sick leave pay for the day.Cornish contended that she was home ill all day, anddenied being in the department store or owning a goldcoat at that time.In early January 1980, Cornish asked Siciliano if shecould take a week's vacation starting February 23. Sheoffered to take the leave without pay but indicated sheneeded a response by February 1 so that timely reserva-a The record shows that, apart from her 2-week hospitalization in Sep-tember. Charlier was absent II days in 1979. as was employee PatWright. Two other employees were absent 7 days and another one for 4days.4The accounts payable department was merged into the traffic depart-ment prior to the time the material events described herein took place.tions could be made. Siciliano stated that he had no ob-jection particularly since there were other employees inthe department who could handle her work. Neverthe-less, he said he would have to clear the matter withGunn.Relying on a rule in the Company's manual whichprovides that vacations shall be taken between Aprilthrough September, Gunn initially denied the request.However, after Cornish spoke to an NLRB complianceofficer about the matter, Gunn reversed himself and onFebruary 4 granted leave, too late for Cornish to takeher vacation.On December 26, Janet Patterson telephoned her su-pervisor, McCarty, and said she was ill and would begoing to a doctor. Later that day, Patterson phonedCratty from the physician's office to report that she hada throat infection and was compelled to remain home an-other day. Patterson asked if she would like to confirmthis information with the physician, but Cratty respondedthat it would be unnecessary.Subsequently, Cratty withheld Patterson's pay for bothDecember 24 and 25, pursuant to a company rule whichstated that employees must work the full day immediate-ly prior to and following a holiday, unless other arrange-ments have been made with the employee's supervisor.In March 1980, Patterson was required to take a dayoff to attend to her sick daughter. She requested permis-sion to attribute the day to her vacation leave, ratherthan taking off a personal day. Invoking the rule that va-cations were to be taken between April and September,Cratty denied Patterson's request.Then, on or about March 29, Pettinelli summoned Pat-terson to his office where he accused her of preparing aletter regarding a forthcoming union meeting on a com-pany typewriter during working hours, and of reproduc-ing the letter on the Company's photocopier. Pattersonadmitted typing the letter at her desk, but insisted thatshe had done so during her lunchbreak and had it repro-duced outside the plant. During the same interview, Pet-tinelli stated that he had in his possession signed state-ments that she was engaging in discussions about theUnion with employees on company time and companypremises. When Patterson denied such activity, Pettinelliindicated that other employees might have been in-volved, but, since she was the union spokesman, hewould hold her responsible. He also stated that he didnot know where she had gone wrong several years ago;that she ought to be channeling her energies into moreproductive outlets. The interview terminated with Pettin-elli advising Patterson that this would constitute hersecond warning; that he could fire her for using thetypewriter, but would simply suspend her for 3 dayswithout pay.DiscussionA. Discriminatory DischargesThere is no dispute that Respondent was entitled toreduce its staff in order to create openings for the twoemployees it had to reinstate in accordance with theBoard's Order. However, even if this is conceded, theFIVE STAR AIR FREIGHT CORP. 277 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestion remains as to whether Charlier and Armstrongwere chosen for discharge because of their union advo-cacy, or as the Respondent contends, for bona fide busi-ness considerations.In dual motive cases such as this, where legitimate andinvidious motives may coexist, the General Counselbears the initial burden of making a prima facie showingsufficient to support the inference that the protected con-duct of the employees was a motivating factor in the em-ployer's decision. Once this is accomplished, the burdenshifts to the employer to prove by a preponderance ofthe evidence that it would have reached the same deci-sion even had the employees not been engaged in unionactivities. Wright Line, A Division of Wright Line, Inc.,251 NLRB 1083 (1980).Fundamental to the General Counsel's case-in-chief isa showing that the employer had knowledge of the em-ployees' union activities and that the actions it tookagainst the employees were motivated by union animus.Here, the evidence that Respondent harbored antiunionsentiments and was willing to convert its antipathy intoaction could not be more clear. By way of background,the General Counsel referred to the Board's decision ofSeptember 21, 1979, holding that Respondent engaged ina series of unfair labor practices including interrogation,threats, coercion, and discharges of its employees. Thus,just prior to the terminations at issue here, the Respond-ent was confronted with a broad order enjoining it frominterfering in any manner with its employees' organiza-tional rights and to reinstate the employees it had unlaw-fully ousted for engaging in protected conduct. Five StarAir Freight, supra. Further, at the hearing in this matter,the president of the Company admitted that he was op-posed to the unionization of employees at its Essingtonfacility. Coupled with his admission, the blatantly antiun-ion statements which Pettinelli made to Patterson duringhis interview with her in April 1980, provide ampleproof that Respondent's antiunion proclivities continuedunabated from the time of the first union campaign untillong after the discharge in question here.5The record also establishes that Charlier and Arm-strong were engaged in union activities both in and out-side the plant. Prior to the issuance of the Board's deci-sion in September, they were purposely discrete in dis-closing their support for the Union. Therefore, prior toSeptember 1979, knowledge cannot be imputed to Re-spondent. See K. B. Mounting, Inc., 248 NLRB 570(1980). However, after the Board's notice was posted atthe plant, Charlier and Armstrong believed the situationhad changed. In the week prior to their discharge, theyabandoned caution and spoke about a forthcoming unionmeeting with a number of workers during working hoursat the plant. In light of the small size of the facility andthe fact that their conversations occurred at times and inplaces which were likely to have been observed by orreported to supervisory personnel, there is reason to be-lieve that management soon was aware of their activity5 Respondent's motion to sever the charges concerning reprisalsagainst the reinstated employees was denied at the hearing. Upon consid-eration of the entire record, I am even more convinced that it would be afiction to ignore the intimate connection between the various allegationsof the original and amended complaint.even in the absence of direct proof. Coral Gables NursingHome, 234 NLRB 1198 (1978); Malone Knitting Compa-ny, 152 NLRB 643 (1965), affd. 358 F.2d 880, 883 (stCir. 1966); Wiese Plow Welding Company, Inc., 123NLRB 616 (1959).Moreover, it is uncontroverted that Chris Fahey im-mediately related Charlier's and Armstrong's prounionstatements to fellow employee Majey who shared anoffice and socialized with Cratty. This does not, ofcourse, provide concrete evidence that Charlier's andArmstrong's union efforts came to Respondent's atten-tion. Indeed, Cratty, Pettinelli, Gunn, and Sicilianodenied any knowledge of the employees' efforts. Howev-er, I was unconvinced by management's denials. In fact,their assiduous efforts to disclaim such knowledge led meto conclude, as did Hamlet, that they protest too much.Cratty was an evasive witness who appeared to temperher responses to questions in a manner calculated toplease her superiors. In addition to an unpersuasive de-meanor, contradictions in her testimony cast doubt onher veracity. For example, she stated that she played aradio at her desk quite loudly, implying that this prevent-ed her from overhearing nearby conversations. Yet, shealso admitted engaging in personal conversations on aregular basis with the employees sharing her office. Atone point, she stated that she reviewed personnel fileswith Gunn and that they mutually arrived at the decisionto terminate Charlier, thereby contradicting prior testi-mony that she was not advised of the terminations untilthe day before they were announced. More telling isCratty's reaction when Charlier alluded to the Boardnotice at the time she was discharged: she and McCartywere quick to point out that they were not attempting toinhibit Charlier's right to discuss the Union. Unless theywere aware that Charlier was engaged in union discus-sions, this remark is a non sequitur. Gunn and Pettinellidid not impress me as altogether reliable witnesses either.To justify the finality of the discharges, Gunn stated un-equivocally that it was company policy to terminaterather than lay off employees. Yet, as the Board's deci-sion showed, management styled the dismissals of unionactivists in 1978 as layoffs and, in fact, recalled one ofthe employees suspended at that time. Pettinelli claimedthat he played no role in the decision to terminate Char-lier and Armstrong. If he was not involved, it is difficultto account for Cratty's sending him a memo dated Octo-ber 22, 2 days before the dismissals, listing the absencesof each accounts receivable employee with the exceptionof Charlier.Given Cratty's obvious loyalty to the Company, Ihave not the slightest doubt that as soon as she learnedof Charlier's and Armstrong's union support, she report-ed it to management. The fact that the two persons dis-charged were the only ones identified as union spokes-men, in itself supports the inference that the Respondentwas aware of their union activity. Hurst Performance,Inc., 242 NLRB 121 (1979); Nebraska Bulk Transport,Inc., 240 NLRB 135 (1979), modified 608 F.2d 311, 315-317 (8th Cir. 1979).To negate this inference Respondent pointed out thatanother union adherent, Pat Wright, was not discharged.---- -- FIVE STAR AIR FREIGHT CORP.279This argument has little merit, however, for the recordcontains no evidence of any union activity by Wrightwhich would bring her to Respondent's attention at thetime of the terminations. It is noteworthy, in this regard,that Fahey did not mention Wright's name to Majeywhen she reported that there were renewed "uniongrumblings."The abruptness of the discharges provides additionalgrounds to suspect Respondent's motivation. See HurstPerformance, Inc., supra. Respondent insisted that it ter-minated the employees solely to make room for the rein-stated workers. Yet, the discharges occurred midweekand were effective immediately, although one replace-ment was not due until 5 days later and the other, aweek after that. Respondent offered no rational explana-tion for the summary nature of the terminations, raisingquestions as to why it chose to create a situation inwhich no employee proficient in C.O.D. work remainedto train Patterson.Based on the foregoing, I find that the General Coun-sel has established a prima facie case that Charlier's andArmstrong's union activity was a significant factor in Re-spondent's decision to discharge them.In defense, Respondent claimed that it dischargedCharlier because her absenteeism and general attitude atwork made her the weakest of its accounts receivableemployees. Armstrong was selected for discharge alleg-edly because she was unmarried and therefore, less likelyto remain a permanent member of a stable work force.It is an oft-repeated principle that an employer maydischarge an employee for good or bad cause, or nocause at all, as long as antiunion considerations are not atthe root of its behavior. Nebraska Bulk Transport, Inc.,supra; Borin Packing Company, Inc., 208 NLRB 280(1974); N.L.R.B. v. Ace Comb Company, 342 F.2d 841(8th Cir. 1965). In this case, the Respondent's attempts tobring itself within the first part of this principle failed forthe record reveals that the reasons asserted by Respond-ent for the discharges were conveniently invoked to con-ceal its antiunion motivations.Charlier did have more absences than other employeesin accounts receivable. However, "the fact that a lawfulcause of discharge is available is no defense where theemployee is actually discharged because o his union ac-tivities." N.L.R.B. v. Ace Comb Company, supra at 847.Here, although Gunn alleges that one of the factorsprompting his selection of Charlier was her absenteeism,he admitted he had neither examined the individual at-tendance slips in her personnel file nor compared her ab-sences with those of other employees prior to selectingher for discharge. Thus, he chose Charlier with only avague idea of her attendance record. Moreover, almosthalf of Charlier's absences in 1979 stemmed from a 2-week hospitalization in September. Prior to that time,her absences were equalled by one other employee anddid not greatly exceed those of several other employeesin accounts receivable. Subsequent to this hospitalizationher attendance record showed a marked improvement.Gunn denied knowledge of Charlier's hospital stay, butin a facility with a total work force of 55, it is difficult tobelieve he was unaware of the absence of the employeesolely responsible for the C.O.D. accounts for that lengthof time. By feigning ignorance of Charlier's absence inSeptember, Gunn apparently was attempting to bolsterhis assessment of Charlier as an unreliable employee whoabsented herself without justification.Gunn's view that Charlier's attitude and demeanorwere objectionable was based primarily on an incident inwhich Siciliano reported that she, among other employ-ees, was visiting with employees in the traffic depart-ment and thereby disrupting their work. However, Gunnindicated that other employees engaged in the same be-havior and, indeed, the record shows that personal ex-changes among the employees were commonplace.6Gunn's characterization of Charlier's work as medio-cre had no support in the record. In fact, had he exam-ined the most recent evaluation in her personnel folder,he would have discovered that her immediate supervisorrated her a very good, even an outstanding, employeewho "shows an excellent quality of work" and an exem-plary ability to work harmoniously with others.In short, Respondent's portrayal of Charlier as themost undesirable of its accounts receivable employeeswas distorted and unconvincing.Respondent's assertion that Armstrong was dismissedbecause as an unmarried woman she would be less con-tent with her job was equally contrived and incredible.Whether other persons would consider the reasonwhich Respondent offered for dismissing Armstrong jus-tified or fair is not necessarily the test of its legitimacy.See Borin Packing Company. Inc., supra at 281. At thesame time, when an employer offers a reason for its ac-tions, the Board is entitled to determine whether thatreason is rational in light of the employer's stated end.Married women are frequently victims of employmentdiscrimination because employers allegedly believe thatdomestic demands cause them to be unstable employees.Respondent apparently does not hold to that view. How-ever, Respondent's purported belief that single womenare less stable employees than their married counterpartswas never convincingly explained by Respondent's wit-ness, Siciliano. It is ironic and curiously coincidentalthat, at the time of the discharge, Siciliano ascribed mar-ried women workers' stability to the fact that their in-comes are supplemental to those of their husbands, whena few days previously, Armstrong expressed the view toFahey that the Union was needed to protect the securityof women employees whose incomes were not supple-mental to those of their husbands. If Siciliano's selectionof Armstrong for separation were based on a genuineconcern for a stable work force, it is peculiar that heshould speculate about the impermanence of unmarriedwomen and ignore concrete factors such as longevity,aptitude for the work, or other proven indicia of stabil-ity. Siciliano alleges that he gave considerable thought tothe matter, yet was unable to cite any criteria other thanArmstrong's unmarried status and an expression of dis-content with the size of her recent wage increase (fol-lowing a laudatory work evaluation), as the bases for hisdecision. It is also noteworthy that both women Siciliano6 Although Siciliano sent a memo dated September 22 to McCartycomplaining about Charlier's visits to his department, Gunn indicated hisconversation with Siciliano had taken place months beforeFIVE STAR AIR FREIGHT CORP. 279 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreferred to retain had expressed their disinterest in theUnion.Given the defects in the asserted reasons for discharg-ing Charlier and Armstrong as discussed above, I amunable to conclude that Respondent has met its burdenof proving that it would have selected the same employ-ees for layoff even if they had not participated in unionactivity. See Wright Line, Inc., supra. It follows that bydischarging Charlier and Armstrong on October 24,1979, Respondent violated Section 8(a)(1) and (3) of theAct.B. Retaliatory ActsThe record also leaves no doubt that Respondent'sunion animus and chagrin at having to reinstate employ-ees who were early activists in the Union's campaign ex-plains the retaliatory actions taken against them.Respondent, through Vice President Gunn, attemptedto justify its initial denial of vacation leave to Cornish byresorting to a rigid application of its rule that vacationsmust be taken from April through September. However,Cornish's immediate supervisor initially had no objectionto her request and acknowledged that there were otheremployees who could perform her duties in her absence.Moreover, the record reveals that the rule had been benton more than one occasion for employees DeStefano andKomerowski. Although management subsequently re-versed its decision, its initial denial, stemming from anunlawful motive, constituted a violation of Section8(a)(3) and (1) of the Act.Similarly, Respondent's withholding Janet Patterson'sholiday pay in December 1979 and suspending her with-out pay in April 1980 are obvious mainfestations of hos-tility toward union supporters.The company rule requiring attendance before andafter a holiday provides for exceptions where other ar-rangements are made. Clearly, Patterson's telephoningCratty from the physician's office was a good-faith effortto make such other arrangements. In light of Patterson'scall and the emergency nature of her absence, Cratty'sconstruction of the rule was both arbitrary and vindic-tive. Cratty's reference to an allegedly similar applicationof this policy in 1975 is unpersuasive where there was noshowing that the employee in that incident attempted tomake other arrangements as did Patterson.Under the guise of applying its rule against theft ofcompany property, Respondent suspended Patterson for3 days without pay because she typed a letter, announc-ing an impending union meeting, on a company typewrit-er allegedly during working hours. The record estab-lishes that employees made frequent use of companyequipment without rebuke. Therefore, management's ex-cessive reaction to Patterson's modest infraction of com-pany policy reveals its true motivation. That Respondentwas punishing Patterson for her continued union activity,not for a violation of company rules, is underscored byPettinelli's flagrantly antiunion comments to her duringthe disciplinary interview. Where, as here, an employerdisciplines an employee for conduct which it condones inothers, at a time when the employee is engaged in unionactivity, an inference is warranted that the employer'sunprecedented condemnation was pretextual. See Cater-pillar Tractor Company, 242 NLRB 523 (1979); J. P. Ste-vens & Co., Inc., 240 NLRB 579 (1978). Accordingly, Iconclude that Respondent violated Section 8(aXl1) and(3) of the Act by denying holiday leave pay to Pattersonin December 1979 and by suspending her for 3 dayswithout pay on April 29, 1980.However, I do not find sufficient proof of discrimina-tion in Respondent's decision to deny sick leave pay forCornish's absence on December 18, 1979, nor in its refus-al to grant Patterson a day of vacation leave in lieu of apersonal day off in March 1980.Brutchi testified in a forthright manner and had noparticular reason to fabricate the story about her encoun-ter with Cornish in a department store. On the otherhand, Cornish's insistence that she was home ill theentire day did not ring true. The practice of substitutinga vacation day for a personal day was, by Patterson's ad-mission, one which was in use prior to her first dis-charge. Since no evidence was presented that such sub-stitutions were allowed after publication of the Compa-ny's manual in April 1979, nor that Patterson was treateddisparately in this instance, I cannot conclude that Re-spondent's conduct on these two occasions was illegalunder the Act.CONCLUSIONS OF LAW1. By terminating Marjorie Charlier and Susan Arm-strong because of their union activities, Respondent vio-lated Section 8(a)(3) and (1) of the Act.2. By denying Doris Cornish permission to take vaca-tion leave in February 1980, denying Janet Pattersonholiday pay on December 24 and 25, 1979, and by issu-ing a warning to and suspending Patterson for 3 dayswithout pay commencing April 29, 1980, in reprisal fortheir union activities, Respondent violated Section 8(a)(3)and (1) of the Act.3. The above violations are unfair labor practiceswithin the meaning of Section 2(6) and (7) of the Act.4. Respondent did not violate the Act by denying sickleave pay to Doris Cornish for her absence from workon December 18, 1979, nor by denying Janet Patterson'srequest to substitute a day of vacation leave for a person-al day in March 1980.REMEDYHaving found that Respondent engaged in certainunfair labor practices, I recommend that it be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the purposes and policies ofthe Act. The recommended Order also will provide thatthe Respondent offer the discriminatees, Marjorie Char-lier and Susan Armstrong, full and immediate reinstate-ment to their former jobs, or, if those jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other benefits, rights, and privi-leges, and make them whole for all losses of earnings andbenefits caused by Respondent's unlawful terminationfrom the date of their unlawful discharges to the date ofan offer of reinstatement, less net earnings during suchperiod to be computed on a quarterly basis as providedin F. W. Woolworth Company, 90 NLRB 289 (1950), and FIVE STAR AIR FREIGHT CORP.281Florida Steel Corporation, 231 NLRB 651 (1977). See,generally, Isis Plumbing & Heating Co., 137 NLRB 716(1962). I also shall order that Respondent make JanetPatterson whole in the same manner for all earnings lostby reasons of the denial of her holiday leave pay on De-cember 24 and 25, 1979, and her unlawful 3-day suspen-sion without pay commencing April 29, 1980. Also, Re-spondent shall be required to remove any recordation ofthe suspension warning from Patterson's personnel fileand deliver such documents to her. Certain-Teed Insula-tion Company, 251 NLRB 208 (1980).Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER7The Respondent, Five Star Air Freight Corporation,Essington, Pennsylvania, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Terminating, suspending, or warning employees, ordiscriminating against them in any other manner, withregard to their hire or tenure of employment or any termor condition of employment because they have engagedin activities on behalf of a labor organization.(b) Threatening employees with discharge or other re-prisals for engaging in union activities.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights under Section 7 of the Act.2. 'Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Offer to Marjorie Charlier and Susan Armstrongfull and immediate reinstatement to their former jobs or,if those jobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority or otherrights and privileges, and make them and Janet Pattersonwhole for any loss of earnings they may have sufferedby reason of the discrimination practiced against them, inthe manner set forth in the section of this Decision enti-tled "Remedy."(b) Remove any recordation of the suspension warningissued to Janet Patterson on April 29, 1980, and deliversuch documents to her.(c) Preserve and, upon request, make available to theBoard or its agents, for its examination and copying, allpayroll and other records necessary or useful in order toanalyze and determine the amount of backpay due underthis Order.(d) Post at its offices in Essington, Pennsylvania,copies of the attached notice marked "Appendix."8I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byCopies of said notice, on forms provided by the RegionalDirector for Region 4, shall, after being duly signed byRespondent's representative, be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that, insofar as para-graphs 5(b) and (e) of the amended complaint allegeother violations of the Act which have not been found,those allegations are hereby dismissed.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had the opportunity togive evidence, an administrative law judge of the Nation-al Labor Relations Board has found that we violated theNational Laabor Relations Act, and has ordered us topost this notice.WE WILL NOT terminate, suspend, discriminate,warn, or retaliate against our employees in regardto their hire or tenure of employment or any termor condition of their employment because they haveengaged in activities on behalf of a labor organiza-tion.WE WILL NOT threaten our employees with dis-charge or other reprisals because they engaged inunion activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of their Section 7 rights.WE WILL offer to Marjorie Charlier and SusanArmstrong full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, and pay them and Janet Patter-son for any loss of earnings they may have sufferedbecause of our discrimination against them, with in-terest.FIVE STAR AIR FREIGHT CORPORATIONFIVE STAR AIR FREIGHT CORP. 281